DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-3, 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior arts fail to disclose, teach, disclose or make obvious: the step of generating the schedule of first component steps, tA(events 1. . n), and generating the schedule of second component steps, tB(events 1. . n), includes using the formula tB(events 1. . n) = tA(events 1 ..n)—tAl + tBl — (tA2 —-tA1) / 2) —- ((tB2 —-(tAl + tA2)/ 2).
Regarding independent claim 15, the prior arts fail to disclose, teach, disclose or make obvious: connecting the first component and the second component to a common monitoring system, wherein the common monitoring system performs the steps of: determining a time tC1 of the first component clock when the first digital message was sent by the first component; determining a time tC2 of the second component clock when the second digital message was sent by the second component; and determining a time tC3 of the first component clock when the second digital message was received by the first component, wherein the step of generating the schedule of first component steps, tA(events 1... n), and generating the schedule of second component steps, tB(events 1. 5 _. n), includes using the formula tB(events 1. . n) = tA(events 1 ...n)—tAl + tBl — ((tA2 — tA1) /2) — (tC2 — (tC1 + tC3) / 2).
Regarding independent claim 18, the prior arts fail to disclose, teach, disclose or make obvious: determining a drift rate (DR) using the formula DR = (tB1; — tB1 i-1) / (tA11 — tA1 i-1).
Claims 2-3, 6-14, 16-17, 19 are allowed on the same basis as independent claims 1, 15 & 18 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884